                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF TENNESSEE
                                   AT KNOXVILLE

  UNITED STATES OF AMERICA                         )
                                                   )
  v.                                               )            No. 3:93-CR-031
                                                   )
  MARK ANTHONY ANDREWS                             )

                                          ORDER

           Defendant Mark Anthony Andrews is presently housed at FCI Coleman Medium,

  where he is serving the Life sentence imposed by this Court in 1994. According to his

  Bureau of Prisons SENTRY profile and the reports of Bureau of Prisons staff [doc. 1159,

  ex. 1], he is serving that sentence admirably.

           Pro se, defendant Andrews has moved for compassionate release pursuant to 18

  U.S.C. § 3582(c)(1)(A)(i). [Doc. 1159]. He cites his post-offense rehabilitation, the

  COVID-19 pandemic, the fact that he would not receive a lifetime term of imprisonment

  if sentenced today under current law, and medical conditions including “asthma,

  hypertension, and a bruised kidney.” [Id.]. The prosecution opposes the motion. [Doc.

  1164].

       A district court’s compassionate release evaluation is done in three steps. See

  generally United States v. Elias, 984 F.3d 516 (6th Cir. 2021); United States v. Jones, 980

  F.3d 1098, 1108 (6th Cir. 2020). At the first step, there must be “extraordinary and

  compelling reasons” justifying release. See 18 U.S.C. § 3582(c)(1)(A)(i).

       The COVID-19 pandemic, standing alone, is not an extraordinary and compelling

  reason. See, e.g., United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020). Similarly,


Case 3:93-cr-00031-RLJ-DCP Document 1165 Filed 06/08/21 Page 1 of 3 PageID #: 423
  “[r]ehabilitation of the defendant alone shall not be considered an extraordinary and

  compelling reason.” 28 U.S.C. § 994(t).

        The prosecution recognizes that, were defendant Andrews sentenced today, he would

  not be subject to a mandatory Life sentence due to non-retroactive changes in the law

  brought about by the First Step Act of 2018. [Doc. 1164, p. 5]. At present, however,

  evolving and at times clashing authority from the Sixth Circuit Court of Appeals dictates

  that a non-retroactive change in the law cannot serve as an extraordinary and compelling

  basis for relief, whether alone or in combination with other factors. Compare United States

  v. Tomes, 990 F.3d 500, 505 (6th Cir. Mar. 9, 2021) (The compassionate release statute

  cannot be used “as an end run around Congress's careful effort to limit the retroactivity of

  the First Step Act's reforms.”), with United States v. Owens, 996 F.3d 755, 763-64 (6th Cir.

  May 6, 2021) (Remanding, Tomes notwithstanding, for the district court “to consider

  whether Owens's rehabilitative efforts and the lengthy sentence he received because of

  exercising his right to a trial may, in combination with the First Step Act's changes to §

  924(c), constitute an extraordinary and compelling reason for compassionate release.”),

  with United States v. Jarvis, ___ F.3d ___, 2021 WL 2253235, at *4 (6th Cir. Jun. 3, 2021)

  (“Tomes, decided before Owens, ‘remains controlling authority’ . . . . A faithful reading of

  Tomes, we respectfully submit, leads to just one conclusion: that it excluded non-

  retroactive First Step Act amendments from the category of extraordinary or compelling

  reasons, whether a defendant relies on the amendments alone or combines them with other

  factors.”).



                                              2

Case 3:93-cr-00031-RLJ-DCP Document 1165 Filed 06/08/21 Page 2 of 3 PageID #: 424
       That, as of today, leaves only defendant Andrews’ allegations of medical conditions

  including “asthma, hypertension, and a bruised kidney.” However, the record before the

  Court is devoid of documentation regarding defendant Andrews’ physical health.

        The pending motion [doc. 1159] is accordingly TAKEN UNDER ADVISEMENT

  pending the defendant’s submission of his Bureau of Prisons medical record. That record,

  upon filing, will be placed under seal by the Clerk of Court. Lastly, in keeping with the

  spirit of this Court’s Standing Order SO-21-09, the Clerk of Court is DIRECTED to

  provide Federal Defender Services of Eastern Tennessee with a copy of this order.

              IT IS SO ORDERED.

                                                       ENTER:



                                                               s/ Leon Jordan
                                                         United States District Judge




                                             3

Case 3:93-cr-00031-RLJ-DCP Document 1165 Filed 06/08/21 Page 3 of 3 PageID #: 425
